oOo Oo IN DH OH Sk WY NHN =

NY NY NY KN KN NY NY NY YF FEF OF OEE Rr REO RESO ESO el
a HR tn fp WwW NY KY CO DO CO A HD oH f& W NO | O&O

 

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RUIZ FAJARDO INGENIEROS
ASOCIADOS S.A.S., CASE NO. C16-1902 RAJ
ORDER
Plaintiff,
v.
FLOW INTERNATIONAL
CORPORATION,
Defendants.

 

 

This matter comes before the court on Defendant Flow International Corporation’s
(“Flow”) Motion to Quash Subpoena and for a Protective Order (“Motion”). Dkt. #91.
Plaintiff Ruiz Fajardo Ingenieros Asociados S.A.S. “Ruiz Fajardo”) has opposed this
Motion, and Defendant has filed a Reply. Dkt. ## 95, 102. For the reasons stated below,
the Court GRANTS Flow’s Motion.

ORDER- 1

 
eo co ~~ HD A FSF WH NNO =

NN WN N WN BD BRD OND OND Ome ie
SN HD UO ff WwW NY KK CO CO OO YD HR A BP WY NY KF CO

 

I. DISCUSSION

A jury trial in this matter concluded with a verdict for Ruiz Fajardo on February 7,
2019. Dkt. #74. On February 11, 2019 Ruiz Fajardo requested attorney billing
information from Flow, including all invoices, billing statements, batch statements,
hourly rates, expert witness fees, and costs associated with this matter. Dkt. # 92, Ex. A.
The following day, Ruiz Fajardo formally served Flow with its second set of
interrogatories and requests for production of documents requesting this information and
a notice of subpoena to DLA Piper. Dkt. #92, Ex. B. Ruiz Fajardo formally served a
subpoena on DLA Piper on February 14, 2019. Jd., Ex. D. Flow objects to this
attempted discovery into its counsel’s billing information. Dkt. #91.

District courts have significant discretion to control discovery. See Fed. R. Civ. P.
26(b)(1); see also Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). District
courts may issue protective orders “to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense,” that would result from the
disclosure of certain discovery. Fed. R. Civ. P. 26(c)(1)(A). The party seeking a
protective order has the burden of proving that good cause exists for the entry of the
order. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th
Cir. 2002). Additionally, on timely motion, district courts must quash or modify a
subpoena that “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv).
Courts in this District have ruled that subpoenas that seek to compel information that is
irrelevant to the claims at issue inherently impose an undue burden. See, e.g., Jimenez v.
City of Chicago, 733 F. Supp. 2d 1268, 1273 (W.D. Wash. 2010).

The Court agrees with Flow that the discovery Ruiz Fajardo seeks into DLA
Piper’s billing information is overbroad, burdensome, and of minimal relevance. First,
the requested attorney time records likely implicate information protected by the
attorney-client privilege. See Travelers Prop. Cas. Co. of Am. v. Centex Homes, No. 11-

3638-SC, 2013 WL 707918, at *1 (N.D. Cal. Feb. 26, 2013) (“Under Ninth Circuit

ORDER- 2

 
CoC won HR A Se WY FP =

NN NHN NHN NH BD ORD ORD OOOO Oe eS ieee
41 DH OO Sf WH NY KH CO CO OO DQ KH A Bh WW YHOO KH CO

 

authority, ‘attorney-client privilege embraces attorney time, records and statements to the
extent that they reveal litigation strategy and the nature of the services provided.””)
(citing Real v. Cont’! Group, Inc., 116 F.R.D. 211, 213 (N.D. Cal. 1986) ); Bell v. Ken
Lee, No. 13-CV-05820-SI, 2017 WL 1956828, at *3 (N.D. Cal. May 11, 2017) (stating
that invoices and agreements such as “correspondence, bills, ledgers, statements, and
time records which also reveal the motive of the client in seeking representation,
litigation strategy, or the specific nature of the services provided, such as researching
particular areas of law, fall within the [attorney-client] privilege.”) (citing Clarke v. Am.
Commerce Nat. Bank, 974 F.2d 127, 129 (9th Cir. 1992)). Although Ruiz Fajardo has
requested that Flow redact all privileged information contained within these records, the
Court agrees with Flow that doing so for the entirety of the billing records in this long-
running case would impose a substantial burden, to limited benefit.

Next, Ruiz Fajardo claims that Flow’s billing information is necessary to establish
the reasonableness of its requested fees. Dkt. #95 at 1-2, 7-10. The Court disagrees, and
does not believe that the billing records of Flow’s counsel will be helpful or necessary in
ruling on Ruiz Fajardo’s Motion for Attorney’s Fees. The Court is adequately prepared
to use its own familiarity with the case, law, and applicable billing rates in the Puget
Sound area, to rule on the reasonableness of Ruiz Fajardo’s claimed fees. This Court
routinely rules on these sorts of requests frequently, without reference to opposing
counsel’s billing information, and it is capable of doing so again in this matter.

Ruiz Fajardo is also concerned the Flow will be disingenuous or hypocritical in
arguing the reasonableness of time Ruiz Fajardo’s counsel spent on certain tasks. Dkt. #
95 at 8-9. However, Flow’s Opposition to Ruiz Fajardo’s Motion for Attorney Fees (Dkt.
# 84) did not echo this concern; instead, it argued that Ruiz Fajardo’s award should be
reduced because (a) it was substantially larger than the jury verdict; and (b) for time spent
on clerical work, unsuccessful claims, and for “unproductive” time at trial purportedly

spent on video editing. Dkt. #93. The Court is already familiar with the parties’

ORDER- 3

 
Oo eo SAT DBD vA FP WY YH

Nm NM NY WH WH NY WN NO H- =| Ho Se Ee ee RS Rl
JI HDA nA fF WwW NY KF CO WO Oo AT HB A FP WH NY YF O&O

 

behavior during trial and does not require additional evidence from Flow to consider
these arguments.

Ultimately, the Court already has adequate briefing and information from both
parties to rule on Ruiz Fajardo’s Motion for Attorney’s Fees. Additional discovery into
Flow’s billing records would be unnecessary, likely overly burdensome to Flow, and
would only further delay the ultimate resolution of this case. The Court finds it
appropriate to GRANT Flow’s request to quash Ruiz Fajardo’s subpoena and issue a
limited protective order preventing Flow from disclosing its billing records.

II. CONCLUSION

For the reasons stated above, the Court GRANTS Flow’s Motion. DKkt. #90,

Ruiz Fajardo’s subpoena against DLA Piper is hereby QUASHED. Flow need not

disclose its attorney billing records for this case.

Dated this 14 day of June, 2019. )

HONORABLE ee . JONES
United States District eg

 

ORDER- 4

 
